Citation Nr: 0427499	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from May 1963 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Because, for the reasons discussed below, further development 
of the evidence is needed before deciding this case, the 
claim is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has a 50 percent rating for traumatic ulnar 
neuropathy secondary to a gunshot wound sustained in Vietnam 
to his left elbow, and a 0 percent rating for the residual 
scar.

The veteran believes his service-connected disabilities 
render him unemployable and therefore entitled to a TDIU.

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2003).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2003).



The Veterans Claims Assistance Act (VCAA) requires that VA 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d).

H.H., M.D, conducted a fee basis examination in March 2002.  
This evaluating physician stated the veteran only had 
function of the left index finger and left thumb (because of 
his ulnar nerve paralysis) and, thus, would have to be 
retrained in employment that does not require the use of his 
left arm.

Records show the veteran is a general hand laborer by trade, 
has a high school education, and last worked in about 
September 2000.

Although H.H., M.D., indicated the veteran must be retrained 
in other employment that does not require the use of his left 
arm - suggesting he is just currently unemployed, but not 
altogether unemployable - this statement nonetheless, alone, 
is insufficient to determine whether he is indeed 
unemployable by VA standards due to the severity of his 
service-connected disabilities.

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works and without regard to 
the veteran's earned annual income...."

Other factors to be considered in determining whether a 
veteran is unemployable, as mentioned, are his level of 
education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

With these important considerations in mind, H.H., M.D., 
should be requested to submit a supplemental opinion further 
addressing whether the veteran is indeed unemployable.  And 
if, per chance, it simply is not possible to have H.H., M.D., 
comment further, then the veteran must be reexamined to make 
this determination.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his left arm and/or 
hand that are not currently on file.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107), are fully complied with and 
satisfied.  This includes requesting that 
the veteran submit all relevant evidence 
in his possession concerning his claim 
for a TDIU.



3.  After the above development has been 
completed, have H.H., M.D. (who examined 
the veteran in March 2002), again review 
the relevant evidence in this case and 
indicate whether - according to the 
standards discussed above - it is just 
as likely as not the veteran in incapable 
of securing and maintaining substantially 
gainful employment due to the severity of 
his gunshot wound residuals involving his 
left upper extremity.  

If, for whatever reason, it is not 
possible to have H.H., M.D., provide 
further comment concerning this, then 
schedule the veteran for another 
examination by a physician equally 
qualified to make this determination.

In either case, the claims file and a 
copy of this remand must be made 
available to and be reviewed by the 
evaluating physician, and its receipt and 
review must be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.

4.  Then readjudicate the claim for a 
TDIU in light of any additional evidence 
obtained.  If the claim remains denied, 
send the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




